DETAILED ACTION
This communication is in response to the amendment filed 10/24/22 in which claims 1, 11, and 21 were amended, and claims 3, 13, and 23 were canceled. Claims 1, 2, 4-12, 14-22, and 24-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
With respect to the 102 rejection, applicant in pertinent part, argues:
Applicant respectfully submits that Xu at least fails to anticipate Applicant's claimed "processing the observational medical data to populate at least a portion of a medical report without human interaction, wherein processing the observational medical data to populate at least a portion of the medical report without human interaction includes processing the observational medical data to generate natural language prose." For example, to allegedly teach this feature (from dependent claim 3), the subject action cites to Xu at [0007 and 0009-0010]. While Xu at [0010] may recite that once "the physician finishes describing all the findings, the report generating software converts the filled templates into a medical report", Xu is clear that what is converted into the medical report is the doctor filled in templates (and not the observational medical data), whereas Applicant claims that it is the observational medical data that is processed to generate the natural language prose. Therefore, Xu must fail to anticipate Applicant's claimed "processing the observational medical data to populate at least a portion of a medical report, without human interaction, wherein processing the observational medical data to populate at least a portion of the medical report without human interaction includes processing the observational medical data to generate natural language prose."
Remarks, page 9.
Applicant’s arguments have been fully considered. However, Xu is now remapped to teach the argued distinctions. The Examiner respectfully directs applicant’s attention to the rejections below for a full explanation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, 14-22, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims recite receiving observed medical data and populating a medical report based on this data, where the medical report is populated with natural language prose generated from the medical data. 
The courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. . Retail Decisions, Inc. 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’” 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972).
These limitations of receiving observational medical data and processing the observational medical data to populate at least a portion of a medical report without human interaction, wherein processing the observational medical data to populate at least a portion of the medical report without interaction includes processing the observational medical data to generate natural language prose, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. Other than reciting “computer-implemented,” “computing system,” and “without human interaction,” nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper. In the context of the claim “without human interaction” may refer to a physician working in isolation without interacting with other physicians. Similarly, other than reciting “computer program product,” “non-transitory computer readable medium,” and “processor,” nothing in the claim elements precludes the steps from practically being performed in the mind. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite generic computer components to perform the method. For instance, the claims recite elements such as “computer-implemented,” “computing system,” “computer program product,” “computer readable medium,” “processor,” “memory,” and “script.” These additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of populating a medical report based on observed medical data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, or other such component amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Additionally, the mere recitation of different types of observational medical data (claim 2) analyzed to generate the report does not of itself cause the claims to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 14-22, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2021/0074427 A1; published Mar. 11, 2021).
Regarding claim 1, Xu discloses [a] computer-implemented method, executed on a computing system, comprising: 
receiving observational medical data; and (see paragraph 54 (the physical confirms the pre-filled template and saves the template), 54-55 (some options in the template are automatically prefilled in the enhanced mode based on the associated computer-aided diagnosis, e.g., the measurement options are filled with 12.1 and 3.4 which can be measured by the software using the number of pixels in the image with the parenchymal bleed and are stored as entry-option pairs with language-independent encodings))
processing the observational medical data to populate at least a portion of a medical report without human interaction, wherein processing the observational medical data to populate at least a portion of the medical report without human interaction includes processing the observational medical data to generate natural language prose (see paragraphs 56-68 (report generating software automatically generates a readable report from all templates filled for the study by automatically parsing a filled template into readable sentences)).
Claims 11 and 21 are CRM and apparatus claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein receiving observational medical data includes receiving observational medical data from one or more of: at least one disparate platform; an existing medical record; an artificial intelligence platform; a form; and manually-entered data (see, e.g., paragraph 7 (medical imaging system produces images)).
Claims 12 and 22 are CRM and apparatus claims corresponding to claim 2 and are similarly rejected.

Regarding claim 4, Xu discloses the invention of claim 3 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
populating at least a portion of the medical report using the natural language prose (see paragraphs 7, 9-10 (the report is generated with readable sentences based on the findings in the pre-processed medical images)).
Claims 14 and 24 are CRM and apparatus claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using a template to populate at least a portion of the medical report (see paragraphs 7, 9-10 (the report is generated with templates that include readable sentences based on the findings in the pre-processed medical images)).
Claims 15 and 25 are CRM and apparatus claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using a script to populate at least a portion of the medical report (see paragraphs 51 (template fields are populated), 45 (web pages loaded by the browser include scripts, such as JavaScript scripts, that implement the user interface functions described such as the ability to select image portions, take measurements, etc.)).
Claims 16 and 26 are CRM and apparatus claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using extracted patterns to populate at least a portion of the medical report (see paragraph 35 (the trained machine learning model is applied to generate the diagnosis from the medical image) (the trained machine learning model is interpreted as the claimed extracted patterns)).
Claims 17 and 27 are CRM and apparatus claims corresponding to claim 7 and are similarly rejected.

Regarding claim 8, Xu discloses the invention of claim 7 as discussed above. Xu further discloses wherein the extracted patterns are generated using artificial intelligence to process a plurality of previously-generated medical reports (see paragraph 35 (software for generating the diagnosis from medical images involves applying trained machine learning models to predict the existence and/or locations of positive findings)).
Claims 18 and 28 are CRM and apparatus claims corresponding to claim 8 and are similarly rejected.

Regarding claim 9, Xu discloses the invention of claim 7 as discussed above. *** further discloses wherein the extracted patterns are used to generate one or more templates (see paragraphs 37 (when the physician clicks at the location of interest a drop down menu is displayed with a filtered list of possible templates for describing the finding at the cursor’s location, the templates include predefined entries and options specifically designed according to the finding type and anatomy), 38 (in the semi-enhanced mode, the list contains templates related to the anatomies around the cursor’s location as determined by referring to the anatomical segmentation; in the enhanced mode, the list contains templates related to the possible findings around the cursor’s location as determined by referring to the computer-aided diagnosis); see also, paragraphs 39-40).
Claims 19 and 29 are CRM and apparatus claims corresponding to claim 9 and are similarly rejected.

Regarding claim 10, Xu discloses the invention of claim 7 as discussed above. Xu further discloses wherein the extracted patterns are used to define options for a clinician (see paragraph 51 (the entries in a template are designed for collecting descriptions of the selected finding, the entries can be associated with predefined options in the format of, e.g., a dropdown menu, radio button, and/or checkbox, for the physician to select from)).
Claims 20 and 30 are CRM and apparatus claims corresponding to claim 10 and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178